UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 2, 2011 Eagle Bulk Shipping Inc. (Exact name of registrant as specified in its charter) Republic of the Marshall Islands 001-33831 98-0453513 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS employer identification no.) 477 Madison Avenue New York, New York (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code):(212) 785-2500 (Former Name or Former Address, if Changed Since Last Report): None Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This further amended Current Report on Form 8-K/A (the “Amendment”) is being filed solely for the purpose of amending the Current Report on Form 8-K/A filed on the date hereof to correct the dateon which the Board of Directors determined the frequency of advisory votes on executive compensation. This Amendmentupdates information disclosed in a Current Report on Form 8-K filed on June 20, 2011 (the "Original Form 8-K") relating to the Annual Meeting of Shareholders of Eagle Bulk Shipping Inc. (the "Company") held on June 17, 2011 (the "Annual Meeting"). This Amendment discloses the Company's decision regarding how frequently it will conduct future advisory votes on executive compensation. ITEM 5.07Submission of Matters to a Vote of Security Holders As previously reported in the Original Form 8-K, at the Annual Meeting, an advisory vote was conducted on the frequency of future advisory votes to approve executive compensation.A plurality of the votes cast were in favor of holding such advisory votes every three years.The Company's Board of Directors considered the outcome of this advisory vote at a meeting held on August 2, 2011 and determined that the Company will hold an advisory vote on executive compensation every three years, as the Board of Directors had recommended in the proxy statement for the Annual Meeting. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EAGLE BULK SHIPPING INC. (registrant) Dated: August 5, 2011 By:/s/ Alan S. Ginsberg Name:Alan S. Ginsberg Title:Chief Financial Officer SK 25
